          Case 1:20-cv-05065-LJL Document 27 Filed 08/13/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      August 12, 2020
Via ECF
Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     National Audubon Society v. Bernhardt et al., 20 Civ. 5065 (LJL)

Dear Judge Liman:

        This Office represents defendants David Bernhardt, Aurelia Skipwith, the U.S.
Department of the Interior, and the U.S. Fish and Wildlife Service (collectively, “Defendants”)
in this matter brought by plaintiff National Audubon Society (“Plaintiff”). I write respectfully on
behalf of both parties to request that the parties be relieved of their obligation to file a proposed
case management plan, and that the initial conference scheduled for August 21, 2020, be
adjourned sine die.

         In this action, Plaintiff asserts claims under the Administrative Procedure Act and the
National Environmental Policy Act. By order dated July 9, 2020, the Court scheduled an initial
conference for August 21, 2020, and directed the parties to submit a jointly proposed Case
Management Plan and Scheduling Order by one week prior. Dkt. No. 16. However, because
this action seeks review of administrative action, the parties understand that it is exempt from the
requirement of an initial conference and scheduling order pursuant to Fed. R. Civ. P.
26(a)(1)(B)(i) and (f) and Local Civil Rule 16.1. As a result, and because the parties do not
anticipate the need for discovery, the parties respectfully request that the Court relieve them of
their obligation to file a proposed Case Management Plan and Scheduling Order and adjourn sine
die the August 21 conference. 1

        Defendants’ deadline for responding to the complaint would ordinarily be September 8,
2020, and Defendants intend to move to dismiss. However, the parties are currently conferring
regarding a proposed schedule for motions under Fed. R. Civ. P. 12 and 56. Accordingly, the
parties respectfully propose to submit a joint letter by August 21 in which the parties will set out
their scheduling proposal(s), either jointly or separately, for motion practice.




1
 One issue that the Court’s Case Management Plan and Scheduling Order addresses that does
not relate to a discovery schedule is whether the parties consent to conducting all further
proceedings before a U.S. Magistrate Judge. The parties do not so consent.
         Case 1:20-cv-05065-LJL Document 27 Filed 08/13/20 Page 2 of 2




       The parties thank the Court for its consideration of this letter.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                              By:      /s/ Samuel Dolinger
                                                      SAMUEL DOLINGER
                                                      Assistant United States Attorney
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2677
                                                      E-mail: samuel.dolinger@usdoj.gov

cc: Counsel of record (via ECF)




GRANTED. The initial pretrial conference previously scheduled for
August 21, 2020 is ADJOURNED sine die. The parties shall submit a
joint letter with their scheduling proposal by August 21, 2020.

SO ORDERED. 8/13/2020.




                                                  2
